Order denying motion to tax disbursements reversed upon the law, with ten dollars costs and disbursements, and proceeding remitted to the Special Term to ascertain, upon proof or by reference, the amount of disbursements incurred by appellant. We are of opinion that the motion was made in time (New York, Ontario & Western R. Co. v. Nelson, 152 App. Div. 245), and that the condemnation proceeding was duly “ taken ” within the meaning of section 992 of the Greater New York Charter.  We do not decide the correctness of the bill of alleged disbursements presented by appellant. What has been incurred by it in the course of the condemnation proceeding only, as to which alone it is entitled to reimbursement, is a matter to be determined upon proof. Young, Kapper, Hagarty, Seeger and Carswell, JJ., concur.